UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-4391


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JORDAN AKEEM MCDANIEL,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. Richard Mark Gergel, District Judge. (2:15-cr-00234-RMG-1)


Submitted: January 28, 2020                                       Decided: February 7, 2020


Before GREGORY, Chief Judge, and WYNN and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Emily Deck Harrill, Assistant Federal Public Defender, OFFICE OF THE FEDERAL
PUBLIC DEFENDER, Columbia, South Carolina, for Appellant. Beth Drake, United
States Attorney, Columbia, South Carolina, Nathan S. Williams, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Charleston, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jordan Akeem McDaniel pled guilty to interfering with commerce by robbery

(Hobbs Act robbery), in violation of 18 U.S.C. § 1951(a) (2018), and possessing a firearm

in furtherance of a crime of violence, in violation of 18 U.S.C. § 924(c)(1) (2018). The

district court sentenced McDaniel to 204 months’ imprisonment for Hobbs Act robbery

and 84 months for the § 924(c) conviction, to be served consecutively to each other but

concurrently with a then yet-to-be imposed state sentence for voluntary manslaughter.

McDaniel appeals the district court’s denial of his motion to dismiss the § 924(c) charge

and contends that the sentence imposed by the district court is substantively unreasonable.

For the reasons that follow, we affirm.

       First, McDaniel argues that Hobbs Act robbery is not a crime of violence under

§ 924(c). Although § 924(c)’s residual clause is unconstitutionally vague following United

States v. Davis, 139 S. Ct. 2319, 2336 (2019); United States v. Simms, 914 F.3d 229, 232-

33, 252 (4th Cir.) (en banc), cert. denied, 140 S. Ct. 304 (2019), “Hobbs Act robbery

constitutes a crime of violence under the force clause of [§] 924(c),” United States v.

Mathis, 932 F.3d 242, 266 (4th Cir.), cert. denied, Nos. 19-6423, 19-6424, 2019 WL
6689801, 2019 WL 6689802 (U.S. Dec. 9, 2019). Therefore, the district court did not err

in denying McDaniel’s motion to dismiss.

       Second, McDaniel argues that the district court substantively erred because it

deviated from a sentence to which it previously committed itself without providing




                                            2
adequate explanation and because the district court based its sentence on a state offense

that was not relevant conduct. 1 We disagree.

       We review a sentence “for reasonableness ‘under a deferential abuse-of-discretion

standard,’” whether the sentence “is ‘inside, just outside, or significantly outside the

Guidelines range.’” United States v. McCoy, 804 F.3d 349, 351 (4th Cir. 2015) (quoting

Gall v. United States, 552 U.S. 38, 41 (2007)). This review entails appellate consideration

of the procedural reasonableness of the sentence. Gall, 552 U.S. at 49-51. In assessing

procedural reasonableness, we consider whether the district court provided a sufficient

explanation for the chosen sentence, including an explanation for any deviation from the

Guidelines. Id. at 51; see United States v. Lynn, 592 F.3d 572, 575 (4th Cir. 2010). When

imposing a sentence, the district court “must place on the record an ‘individualized

assessment’ based on the particular facts of the case before it” that “provide[s] a rationale

tailored to the particular case at hand and [is] adequate to permit ‘meaningful appellate

review.’” United States v. Carter, 564 F.3d 325, 330 (4th Cir. 2009) (quoting Gall, 552
U.S. at 50).

       In reviewing the substantive reasonableness of an above-Guidelines sentence, when

a district court departs from or imposes a sentence outside of the Guidelines range, we

“must consider the extent of the deviation and ensure that the justification is sufficiently


       1
         Although McDaniel raises only a challenge to the substantive reasonableness of
his sentence, his argument that the district court failed to adequately explain its sentence is
best construed as a challenge to the procedural reasonableness of his sentence.



                                              3
compelling to support the degree of the variance.” United States v. Zuk, 874 F.3d 398, 409

(4th Cir. 2017) (internal quotation marks omitted). “[E]ven though [this court] might

reasonably conclude that a different sentence is appropriate, that conclusion, standing

alone, is an insufficient basis to vacate the district court’s chosen sentence.” Id. (internal

quotation marks, ellipsis, and brackets omitted).

       To the extent McDaniel argues his sentence was procedurally unreasonable because

the district court failed to explain the reason it was departing from its previous statement

of the sentence it was inclined to impose, we find this argument lacks merit. The district

court stated at a status of counsel conference that it had “[not] made a decision yet” but

noted that it was “not inclined to [sentence McDaniel] above 20 years.” Contrary to

McDaniel’s assertions, nothing in the district court’s statements prior to the sentencing

hearing committed it to imposing a particular sentence.

       The district court considered the nature and circumstances of the offense, noting

that McDaniel dragged an elderly victim into a business at night, threw the victim to the

floor, and threatened the victim with a gun, which the district court explained was a “very

violent dangerous episode,” “show[ing] a level of malice and viciousness that is not a

typical robbery.” The district court also considered McDaniel’s history and characteristics,

explaining that it was concerned about his “pattern of dangerous escalating violence since

discharge from prison, not adequately accommodated in the guidelines.” Finally, the

district court considered promotion of respect for the law, just punishment, deterrence, and

the protection of the public. We conclude that the district court provided an adequately

detailed and individualized explanation for the chosen sentence it imposed.

                                              4
       We also conclude that the district court did not substantively err in selecting the

sentence. First, as previously stated, the record is inconsistent with McDaniel’s argument

that the district court committed itself to a sentence of not greater than 20 years. Second,

a district court is permitted at sentencing to consider, “without limitation, any information

concerning the background, character, and conduct of the defendant, unless otherwise

prohibited by law.” USSG § 1B1.4; 18 U.S.C. § 3661 (2018). That McDaniel pled guilty

in state court to a voluntary manslaughter committed so close in time to a violent robbery

is plainly relevant to a number of the statutory sentencing factors, including McDaniel’s

history and characteristics, deterrence, promotion of respect for the law, and protection of

the public. Under the totality of the circumstances—the viciousness of the offense conduct

and McDaniel’s pattern of escalating violence—McDaniel’s sentence is substantively

reasonable.

       Accordingly, we remove this appeal from abeyance 2 and affirm the criminal

judgment. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                AFFIRMED




       2
        We previously placed this appeal in abeyance for No. 15-4433, United States v.
Ali. In light of our decision in Mathis—which disposes of McDaniel’s argument that
Hobbs Act robbery does not qualify as a crime of violence under the force clause of
§ 924(c)—we remove this appeal from abeyance.

                                             5